United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1416
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Juan Carlos Manzano-Huerta

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                          Submitted: September 25, 2015
                             Filed: January 4, 2016
                                 ____________

Before RILEY, Chief Judge, BRIGHT and GRUENDER, Circuit Judges.
                              ____________

GRUENDER, Circuit Judge.

      Juan Carlos Manzano-Huerta (“Manzano”) pleaded guilty to harboring,
encouraging, and inducing an alien to reside in the United States, in violation of 8
U.S.C. § 1324(a)(1)(A) and (a)(1)(B)(ii), and conspiracy to transport, harbor, and
encourage and induce aliens to reside in the United States, in violation of 8 U.S.C.
§ 1324(a)(1)(A)(v)(I). The district court1 sentenced him to 33 months’ imprisonment.
Manzano now appeals. He argues that his sentence should be vacated and his case
remanded for resentencing because the Government breached the terms of his plea
agreement. He also argues that the district court erred when it denied a three-level
sentencing reduction for acceptance of responsibility under USSG § 3E1.1 and
instead applied a two-level sentencing enhancement for obstruction of justice under
USSG § 3C1.1. We affirm.

                                          I.

       Manzano was the organizer, manager, and sole owner of Manzano Grain Bin
Services, LLC (“MGBS”), a company that erected grain bins for commercial and farm
use throughout the Midwest. At its peak, MGBS employed about thirty workers who
were divided into different crews to perform work at various job sites. Different crew
chiefs headed each crew, and Manzano told these chiefs where to assemble the bins
and when to begin construction. In order to make sure that their work was
satisfactory, Manzano often was present when his crews began construction and
always was present when they ended construction. He also issued the equipment and
vehicles to all crews and provided them with lodging and extra cash when they
worked outside of a local area.

       In August 2013, one of Manzano’s crew chiefs, Ramon Perez, was arrested in
Fayette County, Iowa for first-degree kidnapping and sexual abuse of a child. As part
of an investigation into Perez, Homeland Security Investigations Special Agent Chris
Cantrell met with Manzano. Shortly after this meeting, Cantrell began investigating
Manzano for employing undocumented immigrants. Cantrell discovered that most
of the men working for Manzano were immigrants from Honduras, Guatemala, and


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
Mexico. Manzano hired these workers without requiring I-9 forms, and he knew that
at least some of the workers had entered the United States illegally. Following
Cantrell’s investigation, Manzano pleaded guilty to harboring and conspiring to
harbor aliens.

      At Manzano’s sentencing hearing, the Government sought a two-level
enhancement for obstruction of justice pursuant to USSG § 3C1.1. The Government
claimed that Manzano had provided materially false information to law enforcement
during his August 2013 meeting with Agent Cantrell when Manzano stated that Perez
was a subcontractor, instead of an employee, and was responsible for hiring his own
workers. The Government also contended that Manzano tried to influence Perez to
corroborate this false statement a month later during a recorded phone call.

       Manzano objected to the enhancement, claiming that the Government violated
the plea agreement during the sentencing hearing by offering evidence of his
statements to Cantrell and Perez. Specifically, Manzano pointed to a factual
stipulation in the plea agreement stating that Manzano “believed he could pay the
workers and crew chiefs as independent contractors and did not withhold taxes from
their pay.” Manzano argued that the Government was contradicting the stipulation
by asserting that his claim that the workers were subcontractors was a false statement,
even though the Government stipulated that Manzano honestly believed that the
statement was true.

      Manzano further argued that he merely reported to Perez the statement that he
had made to Cantrell but never ordered Perez to corroborate this statement. The
record contains three different transcripts of the recorded phone call, one each from
Manzano, Perez, and a Government transcriber. Perez submitted his transcript in
Spanish. The Government and Manzano submitted transcripts translated into English.
The Government’s and Manzano’s transcripts included the following exchange:



                                         -3-
      Manzano:     I said you were a subcontractor and . . . that I gave you the
                   jobs on contract and you would finish all of them.
      Perez:       Oh, yes, yes, if they ask me something, well, if not, I won’t
                   say anything.
      Manzano:     Uh-huh, okay!
                                          ***
      Manzano:     That’s good . . . that’s what I said.
      Perez:       Uh-huh!
                                          ***
      Manzano:     I told him/her that you got your own workers.
      Perez:       Yes, yes, yes, I’m going to do it.
      Manzano:     That’s good.

Although Manzano’s and the Government’s transcripts are consistent, Perez’s
transcript differs as to the last segment of the conversation quoted above. Perez’s
transcript states—and Perez later testified—that Manzano urged him to “Tell [the
investigator] that you got your own workers.” However, both Manzano and the
Government’s translator interpreted this sentence as “I told him that you got your own
workers.”2 The district court credited Perez’s testimony. Given the context of the
statements, the district court found that Manzano was attempting to convince Perez
to corroborate Manzano’s statement to Cantrell that Perez, not Manzano, was
responsible for harboring illegal aliens.

       The district court applied the obstruction-of-justice enhancement. The court
held that “[t]he defendant, in an attempt to shield himself from criminal liability,
attempted to convince authorities that he did not knowingly hire or employ or harbor
illegal aliens.” The district court also denied Manzano an acceptance-of-
responsibility adjustment because Manzano falsely denied that he had obstructed
justice. After calculating an advisory sentencing guidelines range of 33 to 41 months’


      2
        The different translations turned on whether one word in the transcripts was
“dile,” as heard by Perez, or “dije,” as interpreted in the other transcripts.

                                         -4-
imprisonment, the district court sentenced him to 33 months’ imprisonment, with 3
years’ supervised release, and ordered him to pay a fine of $3,200.

                                          II.

       Manzano presents two challenges on appeal. First, he argues that we should
vacate his sentence and remand for resentencing because the Government breached
the plea agreement by soliciting testimony at his sentencing hearing to demonstrate
that he lied about his relationship with his workers to Agent Cantrell and encouraged
a witness, Perez, to do the same. Second, Manzano argues that the district court erred
in assessing a guidelines enhancement for obstruction of justice and denying a
downward adjustment for acceptance of responsibility.

                                          A.

      We review de novo questions regarding the interpretation and enforcement of
plea agreements. United States v. Noriega, 760 F.3d 908, 910 (8th Cir. 2014). “Plea
agreements are contractual in nature, and are interpreted according to general contract
principles.” Margalli-Olvera v. INS, 43 F.3d 345, 351 (8th Cir. 1994).

       The parties dispute the interpretation of one sentence in the plea agreement’s
stipulation of facts, which states that “Defendant believed he could pay the workers
and crew chiefs as independent contractors and did not withhold taxes from their
pay.” Manzano argues that if he believed he could pay his workers as subcontractors,
then he must have believed that the workers were subcontractors. Therefore,
Manzano claims, he could not have obstructed justice by attempting to convince law
enforcement officers of that belief. According to Manzano, by presenting these
statements as “lies,” the Government contradicted this stipulation and thus breached
the plea agreement.



                                         -5-
       We disagree. Instead, we read the agreement as stipulating only that Manzano
believed that his method of paying the workers as subcontractors was proper. We
interpret plea agreements according to their plain language. Noriega, 760 F.3d at 911
(rejecting defendant’s claim that the Government breached a plea agreement because
defendant’s argument “impermissibly seeks to expand the . . . stipulation to bind the
Government . . . in a manner not supported by the plain meaning of the plea
agreement’s text”). And the plain language of the plea agreement makes clear that
the stipulation only relates to Manzano’s belief that he could pay his workers as
subcontractors. Moreover, Manzano’s proposed interpretation is inconsistent with
other stipulations in the plea agreement, which indicate that Manzano’s relationship
with his workers was much more involved than the typical relationship between a
contractor and his subcontractors. In the plea agreement, the parties stipulated that
Manzano provided the workers with vehicles, equipment, tools, and other materials,
and that Manzano told the workers when and where to assemble the grain bins. These
actions are consistent with those of an employer. See, e.g., Louismet v. Bielema, 457
N.W.2d 10, 12-13 (Iowa Ct. App. 1990) (holding that workers were employees under
Iowa law after finding, inter alia, that the employer “furnished the place to work and
provided the workers with tools and equipment to use”). Under this narrow reading
of the stipulation, the Government did not breach the plea agreement because it did
not allege that Manzano obstructed justice by stating that he believed that he could
pay his workers as subcontractors.

       Even if we adopted Manzano’s broad reading of the stipulation, we still would
hold that the Government did not breach the plea agreement. The Government did
not pursue the obstruction enhancement based on Manzano’s classification of the
workers as subcontractors rather than employees. Instead, the Government sought the
enhancement under the theory that Manzano had attempted to shift blame onto Perez
by suggesting that Perez, not Manzano, was responsible for harboring the illegal
aliens. The Government claimed—and the district court found—that Manzano was



                                         -6-
not truthful when he told Agent Cantrell that Perez was responsible for hiring and
paying his own workers. Other parts of Manzano’s plea agreement demonstrate that
these statements were false: Manzano stipulated that he was responsible for paying
the workers and had directed Perez to recruit workers for MGBS. The Government
thus established that Manzano obstructed justice when he misled law enforcement by
minimizing his role in hiring and paying illegal aliens to work for his company. The
Government’s pursuit of the enhancement was not inconsistent with Manzano’s broad
reading of the stipulation as asserting that Manzano believed the workers were
subcontractors.

                                          B.

       We next turn to Manzano’s claim that the district court erred in calculating his
advisory sentencing guidelines range. Manzano argues that the district court erred
when it applied an enhancement for obstruction of justice after finding that Manzano
lied to Agent Cantrell and encouraged Perez to corroborate this lie. “The district
court must find the predicate facts supporting an enhancement for obstruction of
justice by a preponderance of the evidence, and we review those findings for clear
error.” United States v. Yarrington, 634 F.3d 440, 452 (8th Cir. 2011) (quoting
United States v. Montes-Medina, 570 F.3d 1052, 1061 (8th Cir. 2009).

      Manzano first claims that his statements to Cantrell and Perez were not
obstructive because, as stated in the plea agreement’s stipulation, Manzano actually
believed that the workers were subcontractors rather than employees. For the reasons
explained above, we reject both Manzano’s broad reading of the stipulation and his
argument that the Government pursued the obstruction enhancement based on
Manzano’s classification of the workers as subcontractors.




                                         -7-
       Second, Manzano argues that the district court erred in relying on Perez’s
transcript and translation of their recorded phone call instead of crediting the
transcripts from Manzano and the Government. The district court’s assessment of
witness credibility is “quintessentially a judgment call and virtually unassailable on
appeal.” United States v. Rodriguez, 711 F.3d 928, 938 (8th Cir. 2013) (quoting
United States v. Quintana, 340 F.3d 700, 702 (8th Cir. 2003)). We find no clear error
in the district court’s credibility determination. Manzano began the phone call by
stating that he was worried about being investigated for hiring illegal immigrants, and
he spent the rest of the brief conversation reiterating that he had told Cantrell that
Perez was a subcontractor responsible for hiring his own workers. Each time
Manzano recited the story he had told Cantrell, Perez assured him that his story would
be consistent with Manzano’s; and each time Perez reassured him, Manzano
responded positively. When viewed in their entirety, Manzano’s statements to
Perez—and his reactions to Perez agreeing to corroborate his story—demonstrate that
Manzano encouraged Perez to lie.

       Third, Manzano claims that his statements to Cantrell did not constitute
obstruction of justice because the statements did not impede the investigation. See
United States v. Williams, 288 F.3d 1079, 1081 (8th Cir. 2002) (holding that false
statements to law enforcement are not obstructive unless the Government provides
evidence that the conduct hindered its investigation). According to Manzano, he did
not impede the investigation because he truthfully described his relationship with the
workers such that it was obvious to Agent Cantrell that Manzano had hired the
workers as his employees. However, Manzano’s false statements did impede the
investigation because law enforcement officers had to obtain additional evidence to
contradict these statements and prove that Manzano illegally harbored aliens.
Officers obtained phone calls between Manzano and Perez, seized 1099 forms during
a search of Manzano’s residence, and presented witnesses to testify in two hearings
regarding Manzano’s employment and transportation of some of his workers. See



                                         -8-
United States v. Finck, 407 F.3d 908, 914 (8th Cir. 2005) (holding that
obstruction-of-justice enhancement was warranted where defendant’s false statement
delayed investigation for eight days and caused law enforcement to expend
unnecessary resources).

        Having found that Manzano obstructed justice, the district court did not clearly
err in denying him a reduction for acceptance of responsibility under USSG § 3E1.1.
United States v. Walker, 688 F.3d 416, 425 (8th Cir. 2012) (reviewing for clear error
the district court’s determination that the defendant accepted responsibility).
“Conduct resulting in an enhancement [for obstruction of justice] ordinarily indicates
that the defendant has not accepted responsibility for his criminal conduct.” USSG
§ 3E1.1 cmt. 4. Although in “extraordinary cases” a court may apply an acceptance-
of-responsibility adjustment despite finding that the defendant obstructed justice,
Manzano’s eventual cooperation with law enforcement does not warrant such
treatment here. See United States v. Honken, 184 F.3d 961, 968 (8th Cir. 1999). The
district court noted that Manzano’s obstructive conduct “was not an isolated instance,
in that this conduct continued, and, actually, hasn’t even ceased as of this day because
this defendant . . . continues to deny that he obstructed justice.” Given this conduct,
the district court found that Manzano’s willingness to agree to a plea deal was not
sufficient to warrant an adjustment for acceptance of responsibility. See id. at 970.

                                          III.

      For all of the foregoing reasons, we affirm.
                        ______________________________




                                          -9-